Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
8, 2018.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00134-CV



                  IN RE ALEX MELVIN WADE JR., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              151st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-39223

                         MEMORANDUM OPINION

      On February 20, 2018, relator Alex Melvin Wade, Jr. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Mike Engelhart, presiding judge of the 151st District Court of Harris
County, to recuse himself. See Tex. R. Civ. P. 18a.
      As the party seeking relief, relator has the burden of providing this court with
a sufficient record to establish his right to mandamus relief. See Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); Tex. R. App. P. 52.7(a)(1)
(relator must file with petition “a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding”). “A party’s right to mandamus relief generally requires a predicate
request for some action and a refusal of that request.” In re Perritt, 992 S.W.2d 444,
446 (Tex. 1999) (orig. proceeding); In re Le, 335 S.W.3d 808, 814–15 (Tex. App.—
Houston [14th Dist.] 2011, no pet.). Relator is not entitled to mandamus relief
because he has not provided this court with a certified or sworn copy of his motion
to recuse or a record which shows that the motion was refused.

      We therefore deny relator’s petition for writ of mandamus.



                                       PER CURIAM

Panel consists of Justices Busby, Brown, and Jewell.




                                          2